Peb Cebiam.
This is defendant’s rule for a new trial based on the claim that the damages awarded ($1,250) are excessive. The action was to recover damages for injuries to plaintiff’s real property, No. 425 Twenty-fifth street, Guttenberg, caused, it was claimed, by the negligence of the defendants in exploding dynamite in excavation work on the adjoining premises. There was also a claim in the complaint for damages that the plaintiff suffered in his business in addition to the damage to the land and premises, but no evidence was adduced that the plaintiff suffered any injury in this regard. The proof as to the depreciation of the property was that it was $1,000. Evidence was also given to show that it cost $663 to make the necessary repairs. While there was some statement by the wife of the plaintiff that the crockery ware and pictures in the building were broken, they are not included in the complaint, nor is there any evidence from which the jury could infer their value.
*964We think therefore we are limited to the consideration of the proofs as.to damages to the building itself, and under these proofs the actual limit of injury shown is $1,000. If the plaintiff will accept this sum in satisfaction of the judgment the rule will be discharged; otherwise, it will be made absolute.